Order entered September 24, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00094-CV

                     IN THE INTEREST OF SC AND KC, CHILDREN

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-11-16417

                                           ORDER
       This appeal is one of multiple proceedings (05-18-00629-CV, 05-18-01368-CV, and 05-

19-00006-CV) filed in relation to the underlying suit affecting the parent-child relationship

(“SAPCR”) and pending in this Court. In each of these proceedings, relator complains, at least in

part, of orders enforcing a fee provision in the parties’ divorce decree. On the Court’s own

motion, we conclude these proceedings should be consolidated into one proceeding and decided

together as one appeal.

       Accordingly, we ORDER cause number 05-19-00094-CV CONSOLIDATED into

cause number 05-18-00629-CV. We DIRECT the Clerk of Court to remove all documents from

cause number 05-19-00094-CV and refile them in cause number 05-18-00629-CV and to treat

cause number 05-19-00094-CV as a closed case. We ORDER any future filings be filed in and

bear only cause number 05-18-00629-CV. The case will be submitted on the briefs filed in this
cause number and argued as 05-18-00629-CV, which is set for submission at 3:00 p.m. on

October 23, 2019 consisting of Justices Pedersen, Justice Reichek, and Justice Carlyle.




                                                    /s/     BILL PEDERSEN, III
                                                            PRESIDING JUSTICE